Canine Consulting, Inc. v 563 E. Tremont LLC (2015 NY Slip Op 07441)





Canine Consulting, Inc. v 563 E. Tremont LLC


2015 NY Slip Op 07441


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Mazzarelli, J.P., Renwick, Andrias, Manzanet-Daniels, JJ.


15852N 650498/14

[*1] Canine Consulting, Inc., Plaintiff-Appellant,
v563 East Tremont LLC, Defendant-Respondent.


Feinstein & Partners, PLLC, New York (Rika Khurdayan of counsel), for appellant.
Sperber Denenberg & Kahan, P.C., New York (Jacqueline Handel-Harbour of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about February 9, 2015, which denied plaintiff tenant's motion to stay defendant landlord's Civil Court action to recover the premises for non-payment of rent or, in the alternative, to consolidate the Civil Court action with the instant action, unanimously affirmed, without costs.
Plaintiff's claims in this action may be asserted as either defenses or counterclaims in defendant's summary nonpayment proceeding in Civil Court (see Simens v Darwish, 105 AD3d 686 [1st Dept 2013]). Plaintiff has not shown that it could not obtain complete relief in Civil Court (see Cox v J.D. Realty Assoc., 217 AD2d 179 [1st Dept 1995]). To the extent plaintiff argues that its potential defenses or counterclaims will be compromised by the limited discovery available in Civil Court, we reject this argument (see Brecker v 295 Cent. Park W., Inc., 71 AD3d 564 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK